Citation Nr: 1232375	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-15 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertensive vascular disease.  

3.  Entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from June 1975 to June 1979, and served in a reserve component from 1986 through approximately 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in a March 2009 statement of the case (SOC), the RO listed the claims being adjudicated as arising from an April 2006 claim.  The Board notes that the Veteran sought service connection for a low back disorder, hypertensive vascular disease, hearing loss disability, and tinnitus in December 2004, and those claims were denied in May 2005.  In April 2006, before the 2005 rating decision became final, the Veteran submitted additional evidence.  In February 2007, the claims were again denied.  The Veteran disagreed, and a statement of the case was issued in March 2009.  The Veteran perfected an appeal in May 2009.  The Veteran's service treatment records were associated with the claims file shortly thereafter.  The claims on appeal are most accurately characterized as arising from the December 2004 initial claims for service connection.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was enlisted in a reserve component, apparently during a period beginning in 1986.  Physical examination reports dated through 1990 are associated with the reserve records obtained, and there is one medical record dated in 1992 and one dated in 1994.  However, the exact date of the Veteran's reserve service enlistment and separation and the dates during which he actually performed reserve service duty, whether active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), are not of record.  The dates and types of the Veteran's reserve component service should be verified before the claims at issue are adjudicated.  A list of verified periods of active duty for training and inactive duty for training should be provided to each examiner.  

Where a veteran has a period of active service prior to a period of reserve service, the presumption of soundness applies as to the period of reserve service if the veteran was "examined, accepted, and enrolled for service" for the period of verified reserve service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  The veteran is presumed sound only where that examination revealed, as to the disorder for which the veteran seeks benefits, no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith, 24 Vet. App. at 48.  

The adjudicator (not a provider who is conducting medical examination) should determine whether a veteran was "examined, accepted, and enrolled for service" for a period of verified reserve service.  Therefore, the agency of original jurisdiction (AOJ) must make the required determination in this case, for each period of verified reserve service, before the examiner can render the opinion directed in this Remand.

Additionally, the Veteran should be provided with notice of the criteria for service connection where there is active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other reserve component service not classified by the service department as active duty (AD).  The Board notes that the notice letters sent to the Veteran and the rating decisions of record were issued prior to receipt of the Veteran's reserve service record.  Those communications do not address the criteria for establishing service connection when there is service other than active duty.  

The Veteran should be advised of the criteria for service connection where duty performed is other than active service, to include notice that service connection is not authorized, for purposes of Veterans benefits, for disorders which arise during a period of enlistment in a reserve component unless the disorder is incurred during a period of actual performance of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in line of duty or during a period of INACDUTRA in which the Veteran was disabled from a disease incurred or aggravated in line of duty.  38 U.S.C.A. § 101(22)-(24).  The Veteran should be notified that "injury", for purposes of service connection where the service involved is ACDUTRA and INACDUTRA, refers to the results of external trauma, and the Veteran should be advised of the exceptions to that definition.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a).  Although the Statement of the Case and Supplemental Statement of the Case mention the Veteran's reserve service, it is the Board's opinion that the Veteran should be afforded an opportunity to substantiate his claims based on his reserve service.  

The Veteran's audiologic examination resulted in "inconsistent" responses by the Veteran.  In light of the fact that the Board must remand this case for records development, the Veteran should be afforded another opportunity to cooperate with VA examiners in an effort to obtain accurate, reliable audiometric test results that verify a current disability for VA purposes. 

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) which advises the Veteran of the criteria for service connection based on active service or on inactive (reserve) service.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claims based on both types of service. 

2.  Afford the Veteran an opportunity to identify or submit any clinical records (VA or non-VA records) or alternative records of any type, such as employment clinical records, examination reports related to the Veteran's employment as a truck driver, statements of other lay individuals, or other records which might substantiate his claims for service connection for a low back disorder, hypertensive vascular disease, hearing loss disability, or tinnitus.  

3.  Afford the Veteran an opportunity to submit any records he may have regarding his periods of reserve service, such as a retirement points record.  

If the records provided by the Veteran do not establish verified periods of reserve service, request the Veteran's personnel and administrative records from the appropriate agencies, as well as any additional service treatment records or examination reports available.  If the records obtained do not establish the periods of the Veteran's reserve service, request that the Defense Finance and Accounting Service (DFAS) search for any record that the Veteran earned pay or leave from 1986 to 1994 in any capacity for any military department or reserve component. 

4.  Obtain any additional VA treatment records since November 2011 that are not already associated with the Virtual VA record.  Associate additional records with the VA claims file, including, but not limited to, the Virtual VA file.

5.  The AOJ should prepare a summary of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  The summary should indicate, for each period of ACDUTRA and INACDUTRA, whether the Veteran was "examined, accepted, and enrolled for service" for the period of verified reserve service.  

6.  After development is completed as directed in paragraphs #1-5, afford the Veteran VA examination of the back.  The claims folder must be made available to the examiner.  Relevant evidence obtained during Remand must be made available to the examiner in a format accessible to the examiner.  All indicated studies should be conducted.  The examiner should review service treatment records (especially a record dated in January 1978), reserve service records, and post-service records.  

The VA examiner should be advised of the following:
* The Veteran is entitled to service connection for a disorder defined by VA as chronic (such as the low back disorder addressed in this claim) if the disorder was present during his active service, has been continuous and chronic since active service, or is a result of the Veteran's service or an incident therein, or if a back disorder which VA defines as chronic was manifested to a compensable level within one year after the Veteran's service discharge (presumptive service connection).  
* The circumstances under which service connection based on reserve service is authorized are more limited than the criteria for service connection based on a period of active duty.  
* Reports provided by the Veteran during December 2004, February 2005, and October 2006 VA outpatient treatment establish that the Veteran has not experienced back pain chronically and continuously since his active service ended in 1979.  
* If a veteran has a period of prior active service, and later performs reserve service (as in this case), a presumption of sound condition may apply to a specific period of reserve service if an entrance examination was performed at the start of the period of reserve service during which it applies.  The examiner should be provided with a list of the Veteran's verified periods of reserve service, including a determination by the AOJ as to whether the Veteran was examined for "soundness" at the time of entry into such service.  
* Although the presumption of service connection for a chronic disease and the presumption of aggravation are not applicable to a period of ACDUTRA or INACDUTRA, the Veteran may still establish service connection based on direct incurrence or actual aggravation, if the Veteran was disabled by a back disorder during the period of ACDUTRA or by a back injury during the period of INACDUTRA.

The VA examiner should address these questions: 
	Active service: Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a low back disorder which (i) had its onset during or as a result of the Veteran's active service (1975-1979), or any incident therein, or, is due to or the result of any incident of the Veteran's service, or, had its onset within one year after the Veteran's June 1979 service discharge?  Please specifically address the likelihood that a current low back disorder is linked to a jeep accident referenced in a January 1978 service treatment record.  
	ACDUTRA: Was the Veteran disabled by a low back disorder which was, at least as likely as not (50 percent or greater likelihood) incurred or aggravated in the line of duty during the period of active duty for training (ACDUTRA)?  
	If the AOJ determines that the Veteran was examined prior to a period of ACDUTRA, and the Veteran was disabled by a back disorder during that period, please address this question:  Was the back disorder which was disabling during the period of ACDUTRA noted at the time of the Veteran's entry examination?  Is the Veteran's current back disorder the same disorder which was incurred or aggravated during and was disabling during the period of AQCDUTRA? 	
	INACDUTRA:  Was the Veteran disabled by an injury to the low back or aggravation of prior injury to the low back during a period of inactive duty for training (INACDUTRA)?  
	
	The examiner must comment on the Veteran's lay statements as to onset of a low back disorder and history of treatment of the disorder.  
	The examiner should provide the rationale for all opinions expressed.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested, and identify the information needed.  

7.  After development is completed as directed in paragraphs #1-5 above, afford the Veteran VA examination to determine the date of onset of hypertensive vascular disease.  The claims folder must be made available to the examiner.  Relevant evidence obtained during Remand must be made available to the examiner.  All indicated studies should be conducted.  The examiner should review service treatment records, reserve service records (especially reports of physical examinations dated in June 1990 and September 1990 and an outpatient record dated in June 1992), and post-service records.  

The VA examiner should be advised of the following:
* The Veteran is entitled to service connection for hypertensive vascular disease if the disorder was present during his active service, has been continuous and chronic since active service, or is a result of the Veteran's service or an incident therein, or was manifested to a compensable level within one year after the Veteran's service discharge (presumptive service connection).  
* The circumstances under which service connection based on reserve service is authorized are more limited than the criteria for service connection based on a period of active duty.  
* If a veteran has a period of prior active service and later performs reserve service (as in this case), a presumption of sound condition may apply to a specific period of reserve service if an entrance examination was performed at the start of the period of reserve service during which it applies.  The examiner should be provided with a list of the Veteran's verified periods of reserve service, including a determination by the AOJ as to whether the Veteran was examined for "soundness" at the time of entry into such service.  
* Although the presumption of service connection for a chronic disease and the presumption of aggravation are not applicable to a period of ACDUTRA or INACDUTRA, the Veteran may still establish service connection based on direct incurrence or actual aggravation, if the Veteran was disabled by hypertension during the period of ACDUTRA or by injury causing hypertension during the period of INACDUTRA.

The VA examiner should address these questions: 
	Active service: Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has hypertensive vascular disease which had its onset during or as a result of the Veteran's active service (1975-1979), or any incident therein, or, is due to or the result of any incident of the Veteran's service, or, had its onset within one year after the Veteran's June 1979 service discharge?    
	ACDUTRA: Was the Veteran disabled by hypertensive vascular disease which was, at least as likely as not (50 percent or greater likelihood) incurred or aggravated in the line of duty during the period of active duty for training (ACDUTRA)?  
	If the AOJ determines that the Veteran was examined prior to a period of ACDUTRA, and the Veteran was disabled by hypertensive vascular disease during that period, please address this question:  Was the hypertensive vascular disease which was disabling during the period of ACDUTRA noted at the time of the Veteran's entry?  Is the Veteran's current hypertensive vascular disease the same disorder which was incurred or aggravated during and was disabling during the period of ACDUTRA? 	
	INACDUTRA:  Can the Veteran's hypertensive vascular disease be considered an injury?  

	The examiner must comment on the Veteran's lay statements as to onset of hypertensive vascular disease and history of treatment of the disorder.  
	The examiner should provide the rationale for all opinions expressed.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested, and identify the information needed.  

8.  After development is completed as directed in paragraphs #1-5, afford the Veteran appropriate VA examination to determine the nature and etiology of hearing loss disability and tinnitus, if present.  The claims folder must be made available to the examiner.  Relevant evidence obtained during Remand must be made available to the examiner.  All indicated studies should be conducted.  The examiner should review service treatment records, reserve service records, and post-service records, especially reports of audiology examinations.  The examiner should obtain the Veteran's history of exposure to hazardous noise prior to, during, and following his active service.  

The VA examiner should be advised of the following:
* The Veteran is entitled to service connection for a hearing loss disability or for tinnitus if he has a current hearing loss disability or tinnitus which was present during active service, or (for sensorineural hearing loss) within one year thereafter, or has been continuous and chronic since active service, or which is a result of the Veteran's active service or an incident therein, to include exposure to hazardous noise, or which results from injury, such as hazardous noise.  
* The circumstances under which service connection based on reserve service is authorized are more limited than the criteria for service connection based on a period of active duty.  
* For a veteran who, as in this case, has a period of prior active service, and later performs reserve service, a presumption of sound condition may apply to a specific period of reserve service if an entrance examination was performed at the start of the period of reserve service during which it applies.  The examiner should be provided with a list of the Veteran's verified periods of reserve service, including a determination by the AOJ as to whether the Veteran was examined for "soundness" at the time of entry into such service.  
* Although the presumption of service connection for a chronic disease and the presumption of aggravation are not applicable to a period of ACDUTRA or INACDUTRA, the Veteran may still establish service connection based on direct incurrence or actual aggravation, if the Veteran was disabled by a hearing loss or tinnitus during the period of ACDUTRA or by an injury which caused hearing loss or tinnitus during the period of INACDUTRA.

The VA examiner should offer an opinion as to the following: 
Active service: 
	Hearing loss:  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current hearing loss which (i) had its onset during the Veteran's active service (1975-1979), or, (ii) has been chronic and continuous since the Veteran's active service, or, (iii) is due to or the result of any incident of the Veterans service, or, (iv) had its onset within one year after the Veteran's June 1979 service discharge?  
	Tinnitus:  Is it at least as likely as not (50 percent or greater probability) that the Veteran has  current tinnitus which (i) had its onset during the Veteran's active service (1975-1979), or, (ii) has been chronic and continuous since the Veteran's active service, or, (iii) is due to or the result of any incident of the Veterans service, or, (iv) had its onset within one year after the Veteran's June 1979 service discharge?
ACDUTRA or INACDUTRA: If hearing loss or tinnitus pre-existed a period of ACDUTRA or INACDUTRA, was it noted on an entrance examination?  If hearing loss or tinnitus pre-existed a period of ACDUTRA or INACDUTRA, was the hearing loss or tinnitus permanently aggravated while the Veteran was performing reserve service duties (various periods from 1986 through a date undetermined at the time of this Remand)? 
	The examiner must comment on the Veteran's lay statements as to onset of hearing loss and tinnitus.  
	The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

9.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Then, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

